Long, J.
This is an appeal from an order denying a motion to vacate a writ of assistance awarded the complainant as purchaser of mortgaged property on a foreclosure sale. The motion was based upon the sole ground that there was not sufficient evidence before the court of the exhibition to the defendants of the deed of the circuit court commissioner and a certified copy of the order of confirmation, as required in the decree, to give the court jurisdiction to order the writ.
The petition for the writ of assistance sets forth the making and entry of decree of sale, the sale of the premises, the execution of the deed by the commissioner, and its record; also, that the defendants were in possession, and—
“ That on the 14th day of June, 1893, your petitioner peaceably applied to the said defendants, and in a friendly manner presented and exhibited to them, the said deed* of the said circuit coryd commissioner, made to your petitioner as aforesaid, of the said land, and also a copy of the order confirming such sale, duly certified by the register of this court, and requested and. demanded of the said defendants, Chester A. Stone and Harriet Stone, that they should forthwith surrender and deliver up possession thereof to your petitioner, as in' and by said decree provided, and as in equity they ought to have done; but so to do the said defendants absolutely refused, and still do refuse, and retain possession of said last-mentioned land, against the rights of jour petitioner.”
It appears that an order of confirmation was entered in the cause on March 16, 1892. Exceptions were taken, within the eight days, to the report of sale, and after-wards were overruled, and on June 14, 1893, the sale was finally confirmed. No question is raised but that the sale was duly confirmed on June 14; but the contention is that, the premises being situate some 20 miles from the *423court-house, where the order of confirmation was made by the court, it could not be said that this was the order of confirmation which the officer served-upon the defendants, as the service was made upon the same day the order was. made. It is further contended that the order of confirmation which was served must have been the one made on March 16, 1892, and that the service of a copy of that order would not entitle the complainant to this writ of assistance, as that order was not in force. No proofs were offered by the defendants to show that this was the order served, or that there were any .irregularities in the service. The proofs were made to the court below of the service of the order of confirmation, and we cannot now presume that the party could not get his copy of order of confirmation on the morning of June 14, make the service, and return in time to„get his writ on the same day, or that it was the order of confirmation of March 16, instead of June 14, which was served, as there is no proof of that fact.
The court below had knowledge of the facts, and overruled the order asked, and his finding must be affirmed..
The other Justices concurred.